Case 1:06-cr-00080-NRB Document 353 Filed 07/26/21 Page 1 of 1




                      Application granted. The conference scheduled
                      for August 9, 2021 at 10:30 a.m. is adjourned
                      until September 13, 2021 at 10:30 a.m. The
                      Court excludes time under the Speedy Trial Act
                      until that date. See 18 U.S.C. § 3161(h)(7)(A).




                      Dated:     New York, N.Y.
                                 July 26, 2021
